Application; pursuant to CPLR 7002 (subd. [b], par. 2) for writ of habeas corpus denied as legally insufficient. The facts alleged by petitioner do not indicate that his present incarceration is illegal or that he is presently eligible for conditional release. The time owed on petitioner’s 1966 reformatory sentence was properly added to the maximum term of the new sentence imposed in 1970 (Penal Law, § 75.10, subd. 2, par. [c], cl. [ii]). The two sentences cannot be served concurrently {People v. Miller, 38 A D 2d 745, 746). Petitioner’s other contentions are likewise without merit. Herlihy, P. J., Staley, Jr., Sweeney, Kane and Main, JJ., concur.